Order entered January 25, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00744-CV

    U.S. BANK, N.A. SUCCESSOR TRUSTEE TO LASALLE BANK NATIONAL
   ASSOCIATION, ON BEHALF OF THE HOLDERS OF BEAR STEARNS ASSET
   BACKED SECURITIES I TRUST 2004-HE11, ASSET-BACKED CERTIFICATES
        SERIES 2004-HE11, BY AND THROUGH ITS SERVICER IN FACT,
              SELECT PORTFOLIO SERVICING, INC., Appellant

                                            V.

        LUCILA M. SAAVEDRA AND JOSE MANUEL SAAVEDRA, Appellees

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-12077

                                        ORDER
       Before the Court is appellant’s January 24, 2019 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to March 13, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE